                          IN THE UNITED STATES DISTRICT COURT
                         FOR THE SOUTHERN DISTRICT OF ILLINOIS

MARC NORFLEET,                                   )
                                                 )
          Plaintiff,                             )
                                                 )
          v.                                     )              Case No. 18-cv-1524-SMY-RJD
                                                 )
JOHN BALDWIN, et al.,                            )
                                                 )
          Defendants.                            )

                                               ORDER

DALY, Magistrate Judge:

          Plaintiff Marc Norfleet, an inmate in the custody of the Illinois Department of Corrections

(“IDOC”), filed this lawsuit pursuant to 42 U.S.C. § 1983 alleging violations of his constitutional

rights.    In his complaint, Plaintiff asserts that he has radiculopathy and is confined to a

wheelchair. Plaintiff alleges that Menard Correctional Center’s policy of transporting him in his

wheelchair with “belly-chain” restraints and a black box (wherein his hands are crossed and

secured in front of his chest) puts him at serious risk of harm as he cannot physically grab his

wheelchair to prevent himself from falling and is unable to brace himself from the shocks of travel.

Plaintiff also alleges that his wheelchair is in disrepair, but prison officials have failed to make any

necessary repairs. Plaintiff’s complaint was screened pursuant to 28 U.S.C. § 1915A and he is

proceeding on the following claims:

          Count One:     Baldwin, Lashbrook, Keane, Lawrence, and Crain violated Plaintiff’s rights
                         under the Eighth Amendment, the Americans with Disabilities Act
                         (“ADA”), and/or the Rehabilitation Act (“RA”), when they refused to repair
                         his wheelchair from March 21, 2018 onward while Plaintiff was
                         incarcerated at Menard Correctional Center.

          Count Two:     Defendants Baldwin, Crain, Lashbrook, Lawrence, Hughes, Tourville, and
                         Keane were deliberately indifferent to Plaintiff’s need for waist chains in
                                           Page 1 of 5
                       violation of the Eighth Amendment, ADA, and RA when they permitted
                       him to be transported to a court hearing in front of Judge Joseph M. Claps
                       in belly chains on May 16, 2017.

       Count Three: Siddiqui adopted an unconstitutional policy when he cancelled all waist
                    chain/no black box permits in violation of the Eighth Amendment.

       Now before the Court is Plaintiff’s Motion for Leave to File Second Amended Complaint1

(Doc. 61). In his proposed second amended complaint, Plaintiff seeks to add as defendants to

this action Menard Correctional Guard Bochantin, Ritz from Wexford Health Sources, Inc.,

Pinckneyville Assistant Warden LaRue Love, Pinckneyville Warden Karen Jaimet, Pinckneyville

Correctional Guards Malcolm, Hubber, Onalski, and Wahl, Pinckneyville Physical Therapy and

Disability Equipment Supervisor Dan Varel, and Nurse J. Prosise, as well as Wexford Health

Sources, Inc. and the Illinois Department of Corrections (“IDOC”). Plaintiff also sets forth

various claims; however, his proposed second amended complaint is difficult to comprehend and

he fails to clearly align his proposed claims with particular defendants. Despite these difficulties,

the Court has attempted to discern his proposed amendments and its analysis is set forth below.

       Federal Rule of Civil Procedure 15(a) provides that a party may amend a pleading and that

leave to amend should be freely given "when justice so requires." The Seventh Circuit maintains

a liberal attitude toward the amendment of pleadings "so that cases may be decided on the merits

and not on the basis of technicalities." Stern v. U.S. Gypsum, Inc., 547 F.2d 1329, 1334 (7th Cir.

1977). The Circuit recognizes that "the complaint merely serves to put the defendant on notice

and is to be freely amended or constructively amended as the case develops, as long as amendments

do not unfairly surprise or prejudice the defendant." Toth v. USX Corp., 883 F.2d 1297, 1298



1
  Plaintiff’s Motion for Leave to File a First Amended Complaint was rendered moot by his filing
of the instant motion (see Doc. 96).
                                            Page 2 of 5
(7th Cir. 1989); see also Winger v. Winger, 82 F.3d 140, 144 (7th Cir. 1996) (quoting Duckworth

v. Franzen, 780 F.2d 645, 649 (7th Cir. 1985)) ("The Federal Rules of Civil Procedure create [a

system] in which the complaint does not fix the plaintiff's rights but may be amended at any time

to conform to the evidence."). A court may also deny a party leave to amend if there is undue

delay, dilatory motive or futility. Guise v. BMW Mortgage, LLC, 377 F.3d 795, 801 (7th Cir.

2004).

         It appears Plaintiff seeks to add an Eighth Amendment, ADA, and RA claim against Love,

Jaimet, Malcolm, Hubber, Onalski, Wahl, and Pittman for transporting Plaintiff in belly chains

contrary to his waist chain permit. Although not entirely clear, it seems Plaintiff is complaining

about transports that occurred on November 1, November 8, November 15, November 17, 2016

and February 14, 2017 while he was at Pinckneyville. This claim would be added to Count Two

currently pending in this case related to a transport that occurred on May 16, 2017 while Plaintiff

was at Menard. The Court considered this claim in its initial screening order and dismissed it

without prejudice as improperly joined (see Doc. 9).        Significantly, in the screening order,

District Judge Staci M. Yandle found that Plaintiff’s attempt to join claims arising from his time

at Pinckneyville were not part of the same transaction or occurrence despite Plaintiff raising the

same issue — transport in belly chains. In that order, the Court noted that the medical permit at

issue in the Pinckneyville claims was issued by a different doctor than the permit at issue in the

Menard claims. The Court also noted that Menard and Pinckneyville have different security

classifications and the guards making the decision on whether to honor the permits are different.

Plaintiff has not cured the defects cited by District Judge Yandle in his proposed amended

complaint and, as such, the Court again finds that joinder of this claim is improper. Plaintiff shall

not be allowed to proceed on this claim in this case.
                                           Page 3 of 5
        Plaintiff also seeks leave to proceed on what he designates as Count II, which he describes

as a Fourteenth Amendment due process and equal protection claim against Defendants IDOC,

Baldwin, Lashbrook, Hughes, Tourville, Bochantin, Wexford, and Siddiqui for voiding all

medically issued disability accommodating waist chain transport permits. Plaintiff is already

proceeding on these allegations against Defendant Siddiqui in Count III of the current action. He

shall be allowed to name, as additional defendants, Baldwin and Lashbrook. The addition of any

other defendant would be redundant and unnecessary as these additional defendants would be

responsible for implementing the policy at issue. The Court notes that Plaintiff does not include

allegations to support a due process or equal protection claim; however, his allegations support an

Eighth Amendment claim.

        In his proposed Count III, Plaintiff reiterates the allegations underlying Count One

currently proceeding in this case. There is no need to amend his complaint to add this claim.

        In his proposed Count IV, Plaintiff alleges Defendants Lashbrook, Keane, Lawrence, and

Crain failed to replace the shower chair at Menard knowing Plaintiff would suffer in his attempts

to use the same. As a result, Plaintiff alleges he suffers excruciating pain in his left leg, hands,

and forearm. Although sparse, his allegations are sufficient to state a claim against Defendants

Baldwin, Lashbrook, Keane, Lawrence, and Crain under the Eighth Amendment, ADA, and RA.

        Based on the foregoing, Plaintiff’s Motion for Leave to File Second Amended Complaint

(Doc. 61) is GRANTED IN PART AND DENIED IN PART.

        Plaintiff shall now proceed in this action on the following claims (the enumeration of the

counts as set forth below shall be used by the Court and the parties for the remainder of this

litigation):

        Count One:     Baldwin, Lashbrook, Keane, Lawrence, and Crain violated Plaintiff’s rights
                                         Page 4 of 5
                    under the Eighth Amendment, the Americans with Disabilities Act
                    (“ADA”), and/or the Rehabilitation Act (“RA”), when they refused to repair
                    his wheelchair from March 21, 2018 onward while Plaintiff was
                    incarcerated at Menard Correctional Center.

      Count Two:    Defendants Baldwin, Crain, Lashbrook, Lawrence, Hughes, Tourville, and
                    Keane were deliberately indifferent to Plaintiff’s need for waist chains in
                    violation of the Eighth Amendment, ADA, and RA when they permitted
                    him to be transported to a court hearing in front of Judge Joseph M. Claps
                    in belly chains on May 16, 2017.

      Count Three: Siddiqui, Baldwin, and Lashbrook adopted an unconstitutional policy when
                   they cancelled all waist chain/no black box permits in violation of the
                   Eighth Amendment.

      Count Four:   Baldwin, Lashbrook, Keane, Lawrence, and Crain violated Plaintiff’s rights
                    under the Eighth Amendment, the Americans with Disabilities Act
                    (“ADA”), and/or the Rehabilitation Act (“RA”), when they failed to replace
                    the shower chair at Menard from March 2018 onward.

      The Clerk of Court is DIRECTED to file Plaintiff’s proposed second amended complaint

at the Second Amended Complaint.

IT IS SO ORDERED.

DATED: June 18, 2019


                                                 s/ Reona J. Daly
                                                 Hon. Reona J. Daly
                                                 United States Magistrate Judge




                                        Page 5 of 5
